DETAILED ACTION
Claims 7 – 12 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 and 12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Suzuki (US 20110283773).

Regarding claim 7, Suzuki teaches a resistive particle sensor for detecting soot in the exhaust gas of an internal combustion engine (abstract; fig. 1; [0003]; [0013]; see fig. 2), comprising: 
a sensor element (14; [0052-53]) having two strip conductors (16 and 17; see fig. 1), which extend spaced apart in meanders (see fig. 1 showing such meandering spacing) in parallel to one another (see fig. 1 showing parallel placement of the particulate matter detecting electrodes) in an area of the sensor element that may be exposed to the exhaust gas (see fig. 2 showing that the parallel area of the electrodes 16/17 is in an area exposed to exhaust gas), and a resistance strip conductor (at least 34; see fig. 1), the two strip conductors each being capacitively connected via capacitor (35) elements (at least the opposed capacitive plates/pads/electrodes/elements which form capacitor 35; see fig. 4) to the resistance strip conductor (see fig. 4 showing a schematic view showing such capacitive connection between the electrodes and the detection resistance 34; see [0064-67] teaching such connections).

Regarding claim 12, Suzuki teaches that the resistance strip conductor is a resistance heater and/or a temperature measurement resistance strip conductor (34 is a temperature measurement strip conductor – see fig. 1; see at least [0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20110283773) in view of Wienand et al (US 20160017830; hereinafter Wienand).

Regarding claim 8, Suzuki teaches that the two strip conductors are strip conductors (16 and 17; see fig. 1), which each originate from a contact surface (see figs. 1 and 2 showing such a surface in the vicinity of terminals 21), which is situated outside the area that may be exposed to the exhaust gas (see fig. 2 showing that the area in the vicinity of terminals 21 is outside the exhaust gas contact areas), for contacting the sensor element (see fig. 1 in view of fig. 2 showing such a configuration), each of the two strip conductors lead from the contact surface to the area of the sensor element that may be exposed to the exhaust gas (the area of 14; see figs. 1 and 2 showing such lead from the non-contact area to the contact area for exhaust gas), extend in meanders in the area of the sensor element that may be exposed to the exhaust gas (see at least fig. 1), and subsequently lead to the capacitor elements (see at least fig. 4 showing this configuration), and the resistance strip conductor originates from a contact surface (see contact surface for element 34 in fig. 1), which is situated outside the area that may be exposed to the exhaust gas (see figs. 1 and 2 showing this origination contact surface is outside of the exhaust gas exposure area), for contacting the sensor element (see at least figs. 1 and 4 showing such contacting) and lead to a further contact surface (see fig. 1 and fig. 4), which is situated outside the area that may be exposed to the exhaust gas (see fig. 1 and 4 showing this situation outside of the contact surface), for contacting the sensor element and the resistance strip conductor includes a capacitor element (see fig. 4 in view of fig. 1 showing the capacitor’s schematic and structural locations respectively; see also fig. 2) and/or is electrically connected to a capacitor element via a branch line.
Suzuki does not directly and specifically state that that the meandering string conductors are branch-free (showing instead branching arrangements; see at least fig. 1).
However, Wienand teaches a soot sensor (see at least abstract and [0002]) having a branch free set of strip conductors (see at least figs. 1-2 and 5-7 showing branch free configurations).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the branched conductors for an exhaust gas particulate (soot) sensor of Suzuki with the specific knowledge of using the branch-free conductor configuration for a soot sensor of Wienand. This is because such a branch free configuration allows for simpler construction (see at least [0027] of Wienand teaching regarding making branch free meandering conductors; see also [0028-31]). This is important in order to provide an end user an effective soot sensor.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20110283773) in view of Aono (US 4903110).

Regarding claim 9, Suzuki lacks direct and specific teaching that the capacitor elements are full-surface layers, between which an insulation layer is situated.
However, Aono teaches a plate capacitor (abstract) having full-surface layers (abstract- at least the first and second Au films) with insulation therebetween (abstract - dielectric substrate; see element 1 of fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the capacitor of Suzuki with the specific knowledge of using the film/full-surface layers as capacitor elements with an insulation layer therebetween of Aono. This is because such a conductor/insulation/conductor configuration is a simple and direct form of a capacitor. This is important in order to provide a simple and effective capacitive element.
Further, Official Notice is taken that such a conductor/insulation/conductor configuration is the basic form of a capacitor and before the effective filing date of the claimed invention was well understood by one of ordinary skill the art of electrical engineering.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20110283773) in view of Chen et al. (US 20100123213; hereinafter Chen).

Regarding claim 10, Suzuki lacks direct and specific teaching that the capacitor elements are metallic grids and/or line structures, between which an insulation layer is situated.
However, Chen teaches capacitors (see abstract) using at least line/grid structures (at least 42/44; see fig. 4; see [0007] and [0047]; see also fig. 8) with insulation (at least 52 “dielectric material” [0039]; see also [0040] and fig. 4).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the capacitor of Suzuki with the specific knowledge of using the grid/line and dielectric capacitors of Chen. This is because such capacitors “maximize capacitance per surface area” (see at least [0006] of Chen). This is important in order to either reduce the surface area required for a certain capacitance or to increase capacitance in a fixed surface area.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20110283773) in view of Hedayat et al. (US 20150168285; hereinafter Hedayat).

Regarding claim 11, Suzuki lacks direct and specific teaching that a value of the capacitive connection is 50 to 800 pF (picofarad).
However, Hedayat teaches a soot sensor (abstract) which is connected by capacitor(s) to additional elements of a soot sensing system (see fig. 27) where at least a 100pF capacitor is used (see fig. 27).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the capacitor of Suzuki with the specific knowledge of using the 100pF capacitor of Hedayat. This is because one of ordinary skill in the art would have expected capacitive values of 50-800 pF to be one of several straightforward design choices for connecting elements of the particulate/soot sensor because such values- including 100pF- are known to be useful in the design of soot sensor systems. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
See especially:
Ripley (US 20090090622); see abstract and fig. 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855